
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1749
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Mr. Hoekstra (for
			 himself, Mr. Gallegly,
			 Mr. Thornberry,
			 Mr. Rogers of Michigan,
			 Mrs. Myrick,
			 Mr. Blunt,
			 Mr. Miller of Florida,
			 Mr. Conaway, and
			 Mr. King of New York) submitted the
			 following resolution; which was referred to the Select Committee on Intelligence (Permanent
			 Select)
		
		RESOLUTION
		Requesting the President to transmit to the
		  House of Representatives all documents in the possession of the President
		  relating to a review being conducted by the Office of the Director of National
		  Intelligence described in a document dated December 1, 2010.
	
	
		That the President is requested to transmit
			 to the House of Representatives not later than 7 days after the adoption of
			 this resolution all documents (including records, memos, correspondence, or
			 other communications) in the possession of the President that refer or relate
			 to a review being conducted by the Office of the Director of National
			 Intelligence described in a document entitled “FACT SHEET: U.S. Government
			 Mitigation Efforts in Light of the Recent Unlawful Disclosure of Classified
			 Information”, issued by the White House on December 1, 2010, including copies
			 of all documents known to have been stolen from the Government to cause such
			 review.
		
